Order entered June 19, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01201-CR

                              DAVID DEWAYNE OWENS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 1
                                       Dallas County, Texas
                               Trial Court Cause No. F12-51368-H

                                             ORDER
         The Court GRANTS appellant’s June 14, 2013 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE